JUDICIAL ETHICS ADVISORY PANEL QUESTIONS: # 1: May a court reporter who works for the District Court campaign for a spouse who plans to run for Associate District Judge in that district?
# 2: If the answer is no may the court reporter be put on a leave of absence for the campaign period?
ANSWERS: Question # 1: No
  Question # 2: This is a question we decline to answer.
DISCUSSION: Question # 1:
1. Canon 5A(1) states "Except as authorized herein a judge or a candidate for election or appointment to judicial office should not: . . . (b) publicly endorse or publicly oppose another candidate for public office . . ."
2. Canon 3C Managerial Responsibilities (2) states "A judge should require staff, court officials and others subject to the judge's direction and control to observe the standards of fidelity and diligence that apply to the judge and . . ."
It would be improper under the cited provisions of the Code for the judge to campaign for the judicial candidate, or to allow a court reporter over whom the judge exercises supervision and control to engage in such activity.
Question # 2:
We decline to answer this question as it is one that deals with the administration of the courts and court personnel and should more properly be addressed to the Administrative Office of the Courts.
/s/ Robert L. Bailey ROBERT L. BAILEY, Chairman
/s/ Robert D. Simms ROBERT D. SIMMS, Vice Chairman
/s/ Milton C. Craig MILTON C. CRAIG, Secretary
 *Page 251